Order, Supreme Court, New York County (Richard Braun, J.), entered January 13, 2003, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The court properly found that defendant demonstrated its entitlement to summary judgment as a matter of law and that plaintiff failed to show the existence of material issues of fact to warrant a trial (Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). Plaintiffs “surmise, conjecture or suspicion” (Shaw v Time-Life Records, 38 NY2d 201, 207 [1975]) that the reason for his failure to obtain certain employment was that employees of defendant, his former employer, must have violated the nondisparagement clause of his separation agreement, was insufficient to defeat the summary judgment motion. The inferences that plaintiff seeks to draw in order to prove his case are purely speculative.
Since the additional claim that a supposed violation of the nondisparagement clause caused plaintiff’s termination from subsequent employment was not properly before Supreme Court, we decline to consider it. In any event, defendant provided evidence to warrant summary judgment and plaintiff *176presented nothing more than the same sort of speculative inferences as he did with respect to the other claim.
We have considered and rejected plaintiffs remaining arguments, including his procedural claims. Concur—Nardelli, J.E, Tom, Ellerin, Lerner and Friedman, JJ.